DETAILED ACTION
Allowable Subject Matter
Claims 16, 17 and 19-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 6/2/22 have been fully considered and are persuasive.  Additionally, the prior art reference of Deisig (US 6,752,459) teaches a backrest, a seat element, an enlargement mechanism configured to convert a weight acting on the seat element into an increase in a depth of the seat surface when the seat element is moved from an inoperative position at an angle of 5-60 degrees with a seat element carrier and a use position in which the seat element extends parallel to the seat element carrier.  However, Deisig fails to teach wherein the seat element is fastened to the seat element carrier so as to be pivotable about a front edge seat element carrier.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636